Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered December 13, 2001 in a proceeding pursuant to Family Court Act article 3. The order adjudicated respondent a juvenile delinquent and placed him for a period of 18 months in the custody of the Office of Children and Family Services.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Greg W., 213 AD2d 414 [1995]). Present—Kehoe, J.P., Gorski, Martoche, Smith and Hayes, JJ.